     Case 4:19-cv-00226 Document 138 Filed on 05/05/20 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                        §
    Plaintiffs                         §
                                       §            No. 4:19-cv-00226
v.                                     §            Hon. Lee H. Rosenthal
                                       §            U.S. District Judge
HARRIS COUNTY, TEXAS, et al,           §
    Defendants                         §

            REPORT OF SHERIFF ED GONZALEZ MAY 5, 2020

      With three weeks having passed since the Court’s April 14, 2020 Order, which

requests bi-weekly reports on the jail status, the Sheriff respectfully asks if the

information being provided is helpful to the Court. He wonders if slowing the

frequency of reports to once a week would suffice for the Court’s purposes. In any

event, the Sheriff provides the following information:

      1. As of May 5, 2020, there were 5,900 felony pre-trial detainees.

      2. 119 of the 426 non-violent offenders who are otherwise eligible for release

         have been released.

      3. The Sheriff provides some additional information about testing for

         COVID-19 in this report:

            • A total of 1097 inmates have been tested to date.

            • Of that total, 599 were confirmed as positive, 476 were confirmed

                as negative, and 22 are awaiting test results.
                                         1
Case 4:19-cv-00226 Document 138 Filed on 05/05/20 in TXSD Page 2 of 3




 4. The HCSO also has additional information about levels of quarantine:

       • 2828 inmates in observational quarantine (no symptoms, but

          possible exposure)

       • 601 in buffer quarantine (for those newly booked)

       • 92 in surveillance quarantine (for asymptomatic patients who tested

          positive)

       • 157 in recovery quarantine (patients with 3 or more days without

          fever and with marked improvement)

 5. There are 255 HCSO employees who have tested positive for COVID-19,

    190 of which are currently quarantined. There are currently 402 total

    HCSO staff on quarantine and 332 who were quarantined but have now

    returned to work.

                                Respectfully submitted.

                                /s/ Murray Fogler
                                Murray Fogler
                                FOGLER, BRAR, O’NEIL & GRAY, LLP
                                S.D. Tex. No. 2003
                                State Bar No. 07207300
                                mfogler@foglerbrar.com
                                909 Fannin, Suite 1640
                                Houston, Texas 77010
                                Tel: 713.481.1010
                                Fax: 713.574.3224

                                Victoria Jimenez
                                Legal Director
                                Harris County Sheriff’s Office
                                  2
    Case 4:19-cv-00226 Document 138 Filed on 05/05/20 in TXSD Page 3 of 3




                                      1200 Baker St.
                                      Houston, Texas 77002
                                      Tel: 346.286.1588
                                      Victoria.Jimenez@sheriff.hctx.net

                                      ATTORNEYS FOR SHERIFF ED GONZALEZ




                        CERTIFICATE OF SERVICE

      I certify that on May 5, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          3
